Title: General Orders, 13 October 1780
From: Washington, George
To: 


                  
                     Head Quarters Totowa Friday October 13th
                        1780
                     Parole Wilmington.
                     Countersigns Wesel, West.
                     Watchword Watch
                  
                  For the Day TomorrowBrigadier General
                     IrvineColonel ChambersLieutenant Colonel SumnerMajor HarwoodBrigade Major DarbyAt a General Court Martial held at Fort Pitt the 14th of August
                     last, Colonel Gibson President, Captain Thomas Beall of the Maryland
                     independent corps was tried "for discharging a Soldier after having been duly
                     inlisted and receiving his regimental cloathing through private and interested
                     views thereby defrauding the United States" found Guilty, being a breach of the
                     first Article twelfth section of the Articles of War and sentenced to be
                     dismissed from the service.
                  The Commander in Chief approves the sentence and orders it to
                     take place.
                  At the same court David Gamble a soldier of the 8th Pennsylvania
                     regiment was tried on the following charges 
                  First Desertion:
                  Second. having counterfeit money in his Possession.
                  Unanimously found Guilty being a breach of Article first Section
                     sixth of the Articles of war, Sentenced to suffer Death.
                  The Commander in Chief confirms the sentence and orders that
                     David Gamble be executed at such time and Place as the commanding officer in
                     the western department shall direct.
                  Peter Davis a soldier of the 9th Virginia regiment was tried at
                     the same court for "Desertion" found Guilty and sentenced to suffer Death.
                  The Commmander in Chief approves the sentence, but from the
                     intercession of the Court he is pleased to Pardon him.
               